THE COURT.
Petition for certiorari.
It appears therefrom that the petitioner, as plaintiff in an action in claim and delivery commenced in the justice's court, sought the immediate possession of certain personal property described in the complaint. After judgment in that action an appeal was taken to the Superior Court. The cause came on for hearing, and the sole issue presented was whether or not plaintiff was entitled to the possession of the property involved. [1] It is petitioner's contention herein that the Superior Court in rendering judgment went outside the issue and found defendants to be the owners free and clear of any right, title or interest of plaintiff, and that this finding is contrary to the evidence and not involved within the issues of the case.
It seems clear to us that the findings and judgment when read together show that the trial court was merely dealing *Page 119 
with the question of the right of possession of the property and not with any question involving the ownership of the same.
The application is denied.